Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 currently are pending. 
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
            ((“control unit”)). 
The control unit as illustrated in at least pages 29-31 of the specification is interpreted as a component of a controller which includes a CPU.
       Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
   If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding dependent claim 5:
	The claims requires “wherein the text data is date generated using a leaning model learned on the basis of teacher data containing pairs of text information and audio information”. 


      Examiner respectfully advises applicant to review all pending claims and to positively and particularly point out the claimed subject matter which the applicant regards as the invention, in order to expedite the precaution of the application and shorten the time of examining process.

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of 35 U.S.C. 112, second paragraph.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Nakajima et al (US 20190260884, A1) in view of Guthery et al. (US 2020/0137011, A1). 

      Regarding claim 1, Nakajima teaches an information processing system (at least Fig.2 and para. 0085-0086 teaches an information processing system comprising at least the device 10 configured to receive user verbal commands to transition from a basic display menu to desired display screens where a setting may be performed vocally on the desired screen), comprising: 
a microphone configured to acquire sound (para. 0077 teaches acquiring and processing user voice inputs operations by at least the operation part including the vocalized voice input means understood in the art to include obviously at least said microphone);
a display device configured to display information (at least operation part 6 of Fig. 2 comprising said display device); and 
at least one controller (controller 9 of Fig. 2) configured to: 
cause the display device to display a first screen at least including one setting item with a set value that can be changed by an instruction (at least Fig. 3 and 5 and para. 0221-0223, and 0238 teaches a first screen 210 at least including said one setting item with a set value that can be changed by an instruction);

acquire text data based on speech acquired through the microphone during display of the second screen (at least para. 0085-0086, 0133, and 0152 further teaches the obtained vocal commands from the microphone are translated to extracted text according to a predetermined text dictionary as further noted in at least Figs. 6 and at least para. 0133 and 0152, said acquiring maybe during in a case display of the second screen);
and change the set value of the one setting item on the basis of the text data (at least para. 0152 and Figs. 6, and 12 further teaches the superimposed screen transition based on at least user voice inputs to change the set value of the one setting item in at least on the basis of the text data).
    However, Nakajima is silent regarding said change set value without causing the display device to display the first screen.
   Guthery teaches at least a screen of Fig. 6 comprising at least a first screen 600 screen configured with at least a setting item with a set value that can be changed by an instruction, and further in Fig. 6 and para. 0095-0096 causing a second 

      Regarding claim 15, Nakajima teaches an information processing apparatus (at least Fig.2 and para. 0085-0086 teaches an information processing system comprising at least the device 10 configured to receive user verbal commands to transition from a basic display menu to desired display screens where a setting may be performed vocally on the desired screen), comprising: 
a microphone configured to acquire sound (para. 0077 teaches acquiring and processing user voice inputs operations by at least the operation part including the vocalized voice input means understood in the art to include obviously at least said microphone);
a display device configured to display information (at least operation part 6 of Fig. 2 comprising said display device); and 
a first control unit configured to cause the display device to display a first screen at least including one setting item with a set value that can be changed by an instruction (controller 9 of Fig. 2 comprising obviously at least said first control unit configured to further shown in at least Fig. 3 and 5 and para. 0221-0223, and 
a second control unit configured to cause the display device to display a second screen including a selection object for transition to the first screen (said controller 9 of Fig. 2 further executed in at least Fig. 3 and para. 0108 a called second screen function illustrated further in at least Figs. 6, and 12-13 by means as understood in the art a control program or said second control unit to display said second screen at least Figs. 6, and 12-13 including a selection object (icon 236 of Fig. 6, a close key, finished key or the like) for transition to the first screen of Fig. 5); and 
a third control unit configured to acquire text data based on speech acquired through the microphone during display of the second screen (said controller 9 of Fig. 2 further executed by means as understood in the art of a control program or said third control unit to obtain in at least para. 0085-0086, 0133, and 0152 from the input vocal commands acquired text according to a predetermined text dictionary, said acquiring as noted further in at least para. 0133 and 0152 maybe during in a case display of the second screen); 
and change the set value of the one setting item on the basis of the text data (at least para. 0152 and Figs. 6, and 12 further teaches the superimposed screen transition based on at least user voice inputs to change the set value of the one setting item in at least on the basis of the text data).

   Guthery teaches at least a screen of Fig. 6 comprising at least a first screen 600 screen configured with at least a setting item with a set value that can be changed by an instruction, and further in Fig. 6 and para. 0095-0096 causing a second screen display such as the keyboard screen of para. 0095 and that of screen 620 and the like superimposed in a case on top of the first screen wherein text data is acquired based on speech acquired through a microphone during display of said second screen of at least para. 0095 and further adapted to change the set value of the one setting item on the basis of the text data without causing the display device to display the first screen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakajima in view of Guthery to include said change set value of the one setting item on the basis of the text data without causing the display device to display the first screen, as one skill in the art may envisage a case where a setting value of an item display on the first screen may be changed vocally on a second screen which may be superimposed or the like on the first screen, the changed setting performed via the transition screen may be in a manner such that the second screen may be displayed in a way where the first screen is not visible, the teachings of Nakajima in view of Guthery when combined further allowed an image forming 

      Regarding claim 16, Nakajima teaches an information processing method for an apparatus capable of causing a display device to display a first screen and a second screen (the information processing of Figs. 1-2 comprising a controller 9 comprising control programs for displaying a first screen and to transition to at least  a second screen by call a display screen function for causing the display device to display in at least Figs. 5-6, and 12 a first screen and a second screen);
the first screen at least including one setting item with a set value that can be changed by an instruction (at least Fig. 3 and 5 and para. 0221-0223, and 0238 teaches a first screen 210 comprising at least said one setting item with a set value that can be changed by an instruction);

the information processing method comprising: 
acquiring text data based on speech acquired through a microphone during display of the second screen (acquiring in at least para. 0085-0086, 0133, and 0152 from the input vocal commands acquired text according to a predetermined text dictionary, said acquiring as noted further in at least para. 0133 and 0152 maybe during in a case display of the second screen); 
and change the set value of the one setting item on the basis of the text data (at least para. 0152 and Figs. 6, and 12 further teaches the superimposed screen transition based on at least user voice inputs to change the set value of the one setting item in at least on the basis of the text data).
    However, Nakajima is silent regarding said change set value without causing the display device to display the first screen.
    Guthery teaches at least a screen of Fig. 6 comprising at least a first screen 600 screen configured with at least a setting item with a set value that can be changed by an instruction, and further in Fig. 6 and para. 0095-0096 causing a second screen display such as the keyboard screen of para. 0095 and that of screen 620 .

Claims 1-3, and 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Nakajima in view of Bang et al. (US 2016/0034253, A1). 

      Regarding claim 1, Nakajima teaches an information processing system (at least Fig.2 and para. 0085-0086 teaches an information processing system comprising at least the device 10 configured to receive user verbal commands to transition from a basic display menu to desired display screens where a setting may be performed vocally on the desired screen), comprising: 
a microphone configured to acquire sound (para. 0077 teaches acquiring and processing user voice inputs operations by at least the operation part including the vocalized voice input means understood in the art to include obviously at least said microphone);
a display device configured to display information (at least operation part 6 of Fig. 2 comprising said display device); and 
at least one controller (controller 9 of Fig. 2) configured to: 
cause the display device to display a first screen at least including one setting item with a set value that can be changed by an instruction (at least Fig. 3 and 5 and 
cause the display device to display a second screen including a selection object for transition to the first screen (Fig. 3 and para. 0108 further teaches a called second screen illustrated further in at least Figs. 6, and 12-13  including a selection object (icon 236 of Fig. 6, a close key, finished key or the like) for transition to the first screen of Fig. 5);
acquire text data based on speech acquired through the microphone during display of the second screen (at least para. 0085-0086, 0133, and 0152 further teaches the obtained vocal commands from the microphone are translated to extracted text according to a predetermined text dictionary as further noted in at least Figs. 6 and at least para. 0133 and 0152, said acquiring maybe during in a case display of the second screen);
and change the set value of the one setting item on the basis of the text data (at least para. 0152 and Figs. 6, and 12 further teaches the superimposed screen transition based on at least user voice inputs to change the set value of the one setting item in at least on the basis of the text data).
    However, Nakajima is silent regarding said change set value without causing the display device to display the first screen.


      Regarding claim 2 (according to Claim 1), Nakajima is silent regarding specifically wherein the second screen includes name information of the one setting item.
    Bang teaches a case in at least Figs. 7 the set name of a current display page and/or a UI element as at least one setting item and further in at least Fig 12 and para. 0257-0258 further implies said second screen or page includes as well name information of the one setting item. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakajima in view of Bang to include said second screen includes name information of the one setting item, as one skill in the art may envisage a case where a setting value of an item display on the first screen may be changed vocally on a second screen which may be superimposed or the like on the first screen, the changed setting information via the second screen may as understood in the art be a name of a setting, or the renaming of a display element or the like, the 

      Regarding claim 3 (according to Claim 2), Nakajima is silent regarding specifically wherein the text data includes at least information corresponding to the name information.
    Bang further teaches in at least Figs. 7, 12 and para. 0316 extract text data from the received voice data include at least text data including said at least information corresponding to the name information of a UI element and a page information. It would have been obvious to one of ordinary skill in the art before the effective 


      Regarding claim 6 (according to Claim 1), Nakajima is silent regarding specifically wherein the one setting item is a setting item relating to an e-mail transmission function.
    Bang further teaches in at least Figs. 7, 12 and para. 0316 extract text data from the received voice data include at least text data including said at least setting information corresponding to at least in para. 0232 one send setting item indicative of at least a setting item relating to an e-mail transmission function or the like.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakajima in view of Bang to include said the one setting item is a setting item relating to an e-mail transmission function, as one skill in the art may envisage a case where a setting value of an item display on the first screen may be changed vocally on a second screen which may be superimposed or the like on the first screen, the changed setting information via the second screen may as understood in the art be a name of a setting, or the renaming of a display element or the like, the setting of a print, copy, email and/or send transmission function changed or modified on the basis of acquired, or dictated data wherein said settings may be realized by means of the transition screens where a screen called functions by at least a vocalized function which causes the teachings of Nakajima in view of Bang when combined further 

      Regarding claim 7 (according to Claim 1), Nakajima further teaches wherein the one setting item is a setting item relating to a facsimile transmission function (Figs. 6-7, 12, and 22-24 further teaches said displayed setting items comprising at least setting items relating to a facsimile function). 

      Regarding claim 8 (according to Claim 1), Nakajima further teaches wherein the one setting item is a setting item relating to a print function (Figs. 6-7, 12, and 22-24 further the displayed setting items comprising at least setting items relating to a print function). 



      Regarding claim 10 (according to Claim 1), Nakajima further teaches wherein further comprising an apparatus including the microphone, the display device, and an acquiring unit configured to acquire the text data (Figs. 2 and 5-6 and para. 0085-0086 further teaches an obtaining part for acquiring the text data from at least user voice data received via said at least the operation part 6 of at least para. 0077 including vocalized voice input means to include obviously at least said microphone and the display part 6b).

      Regarding claim 11 (according to Claim 1), Nakajima further teaches wherein further comprising: 
an apparatus including the microphone and the display device (para. 0073-0077 further teaches operation part 6 obtain vocalized voice input by means to include obviously at least said microphone and the display part 6b); and another apparatus including an acquiring unit configured to acquire the text data (Figs. 2 and 5-6 and 

      Regarding claim 12 (according to Claim 1), Nakajima further teaches wherein further comprising: 
an apparatus including the microphone (para. 0073-0077 further teaches operation part 6 obtain vocalized voice input by means to include obviously at least said microphone).
    However, Nakajima is silent regarding wherein another apparatus including the display device and an acquiring unit configured to acquire the text data.
    Bang further teaches in at least Fig. 1 the microphone 10, and in at least para. 0314-0316 the display pages indicative of the display screens on the display device as the another apparatus and in at least para. 0316 the acquiring unit configured to acquire the text data from the voice data obtained from microphone. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakajima in view of Bang to include said another apparatus including the display device and an acquiring unit configured to acquire the text data, as Nakajima in view of Bang are in the same field of endeavor of acquiring text data corresponding to a user vocalized voice input, and to display setting screens based on a called screen function, furthermore, 

      Regarding claim 13 (according to Claim 1), Nakajima further teaches wherein the second screen includes information showing a set value not yet changed (at least Figs. 6, and 12 further teaches at least as implied second screen includes information showing a set value not yet changed).

      Regarding claim 14 (according to Claim 1), Nakajima further teaches wherein further comprising a control unit configured to cause the display device to display a fourth screen in response to accepting an instruction to change the set value of the one setting item, the fourth screen including information showing a changed set value of the one setting item (para. 0108, 0133, and 0152 further teaches said 

      Regarding claim 15, Nakajima teaches an information processing apparatus (at least Fig.2 and para. 0085-0086 teaches an information processing system comprising at least the device 10 configured to receive user verbal commands to transition from a basic display menu to desired display screens where a setting may be performed vocally on the desired screen), comprising: 
a microphone configured to acquire sound (para. 0077 teaches acquiring and processing user voice inputs operations by at least the operation part including the vocalized voice input means understood in the art to include obviously at least said microphone);
a display device configured to display information (at least operation part 6 of Fig. 2 comprising said display device); and 
a first control unit configured to cause the display device to display a first screen at least including one setting item with a set value that can be changed by an instruction (controller 9 of Fig. 2 comprising obviously at least said first control unit configured to further shown in at least Fig. 3 and 5 and para. 0221-0223, and 
a second control unit configured to cause the display device to display a second screen including a selection object for transition to the first screen (said controller 9 of Fig. 2 further executed in at least Fig. 3 and para. 0108 a called second screen function illustrated further in at least Figs. 6, and 12-13 by means as understood in the art a control program or said second control unit to display said second screen at least Figs. 6, and 12-13 including a selection object (icon 236 of Fig. 6, a close key, finished key or the like) for transition to the first screen of Fig. 5); and 
a third control unit configured to acquire text data based on speech acquired through the microphone during display of the second screen (said controller 9 of Fig. 2 further executed by means as understood in the art of a control program or said third control unit to obtain in at least para. 0085-0086, 0133, and 0152 from the input vocal commands acquired text according to a predetermined text dictionary, said acquiring as noted further in at least para. 0133 and 0152 maybe during in a case display of the second screen); 
and change the set value of the one setting item on the basis of the text data (at least para. 0152 and Figs. 6, and 12 further teaches the superimposed screen transition based on at least user voice inputs to change the set value of the one setting item in at least on the basis of the text data).

   Bang further teaches in at least Figs. 10-14 the executed screen transitions display through vocalized voice inputs via a microphone where at least a first screen of Fig. 10A configured with at least a setting item with a set value that can be changed by an instruction, and further in Fig. 10A-14 causing at least a second transition display screen wherein text data is acquired based on speech acquired through a microphone during display of said second screen and further adapted to change the set value of the one setting item on the basis of the text data without causing the display device to display the first screen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakajima in view of Bang to include said change set value of the one setting item on the basis of the text data without causing the display device to display the first screen, as one skill in the art may envisage a case where a setting value of an item display on the first screen may be changed vocally on a second screen which may be superimposed or the like on the first screen, the changed setting performed via the transition screen may be in a manner such that the second screen may be displayed in a way where the first screen is not visible, the teachings of Nakajima in view of Bang when combined further allowed an image forming system of Nakajima to realize the changed print 

      Regarding claim 16, Nakajima teaches an information processing method for an apparatus capable of causing a display device to display a first screen and a second screen (the information processing of Figs. 1-2 comprising a controller 9 comprising control programs for displaying a first screen and to transition to at least  a second screen by call a display screen function for causing the display device to display in at least Figs. 5-6, and 12 a first screen and a second screen);
the first screen at least including one setting item with a set value that can be changed by an instruction (at least Fig. 3 and 5 and para. 0221-0223, and 0238 teaches a first screen 210 comprising at least said one setting item with a set value that can be changed by an instruction);
the second screen including a selection object for transition to the first screen (at least  Figs. 6, and 12-13 further teaches the second display screen including a 
the information processing method comprising: 
acquiring text data based on speech acquired through a microphone during display of the second screen (acquiring in at least para. 0085-0086, 0133, and 0152 from the input vocal commands acquired text according to a predetermined text dictionary, said acquiring as noted further in at least para. 0133 and 0152 maybe during in a case display of the second screen); 
and change the set value of the one setting item on the basis of the text data (at least para. 0152 and Figs. 6, and 12 further teaches the superimposed screen transition based on at least user voice inputs to change the set value of the one setting item in at least on the basis of the text data).
    However, Nakajima is silent regarding said change set value without causing the display device to display the first screen.
   Bang further teaches in at least Figs. 10-14 the executed screen transitions display through vocalized voice inputs via a microphone where at least a first screen of Fig. 10A configured with at least a setting item with a set value that can be changed by an instruction, and further in Fig. 10A-14 causing at least a second transition display screen wherein text data is acquired based on speech acquired through a microphone during display of said second screen and further adapted to .

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Nakajima in view of Bang, and further in view of Lau et al. (US 2011/0223893, A1). 

     Regarding claim 5 (according to Claim 1), Nakajima in view of Bang are silent regarding wherein the text data is date generated using a leaning model learned on the basis of teacher data containing pairs of text information and audio information.
      Lau teaches in at least Fig. 2 and para. 0100 an information processing system including at least an email transmission function where an apparatus dictates or announces verbal commands to a system which acquires text from the verbal commands, and to display or change a data on the display screen and to send based on setting data the data expressed by the user, further in at least Fig. 4, the system further comprising a data learning system where the data acquired or generated may be provided or generated using a learning model, S410 of Fig. 4 learned on the basis of teaching data containing pairs of text information and audio regarding the user provided verbal commands. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakajima in view of Bang, and further in view of Lau to include said text data is date generated using a leaning model learned on the basis of 

Claim Standings
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts as currently understood do not appear to teach as claimed claim 4. The information processing system according to Claim 1, further comprising a 
wherein even when text data equivalent to the text data based on the speech acquired during display of the second screen is acquired on the basis of speech acquired through the microphone during display of the third screen, the set value of the one setting item is not changed.

Conclusion
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        3/27/2021